NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 12 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RUMEI HUANG,                                     No.   16-72269

                Petitioner,                      Agency No. A087-957-139

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 10, 2018**
                              University of Hawaii Manoa

Before: WARDLAW, BERZON, and RAWLINSON, Circuit Judges.

      Rumei Huang (Huang), a native and citizen of China who resides in the

Commonwealth of Northern Mariana Islands (CNMI), petitions for review of the

Board of Immigration Appeals’ (BIA) decision affirming the Immigration Judge’s

(IJ) finding of removability under U.S.C. § 1182(a)(7)(A)(i)(I) and denial of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
administrative closure. We have jurisdiction pursuant to 8 U.S.C. § 1252. We

review factual findings for substantial evidence. Ming Dai v. Sessions, 884 F.3d
858, 866 (9th Cir. 2018). We deny the petition for review.

      1.     Substantial evidence supports the BIA’s finding that Huang is

removable. Huang argues that a CNMI umbrella permit would have given her

lawful status under 48 U.S.C. § 1806(e)(1), and thus would have precluded

institution of removal proceedings in August, 2010, and a finding of removability

in September, 2011. We need not determine whether an umbrella permit precludes

removal under § 1182(a)(7)(A)(i)(I). Even assuming it does, Huang submitted no

evidence that she had obtained such an umbrella permit. Huang submitted

evidence showing only that she had applied for an umbrella permit, but not that

one was ever approved or granted. Huang, therefore, did not meet her burden to

show admissibility under 8 U.S.C. § 1182(a)(7)(A)(i)(I).

      2.     The BIA did not err in denying Huang administrative closure pending

adjudication of her U.S. citizen spouse’s visa petition. Substantial evidence

supports the finding that Huang was ineligible for adjustment of status, as she had

not been admitted or paroled into the United States. Even if an individual with a

valid CNMI umbrella permit would have been eligible for adjustment of status,

Huang did not show that she had obtained an umbrella permit.

      PETITION DENIED.


                                         2